number release date id office uilc cca_2009080713272342 ---------------- from ------------------ sent friday august pm to ---------------- cc ------------------ subject re oic and csed question good morning this is our response to your request for advice dated date this product has been approved by my reviewer according to our communications the taxpayer who owes income_tax liabilities for ------- and ------- signed a timely form_900 waiver in connection with an installment_agreement extending the csed to ----- -------------------------- on date the taxpayer submitted an offer-in-compromise which the service rejected on date for failure to submit requested financial information we note that the date date includes the days after the actual rejection during which the taxpayer could have appealed the service’s determination not to accept the offer the taxpayer did not appeal this rejection after the service rejected the offer-in-compromise and the time for appeal expired the ro recalculated the csed pursuant to sec_6331 and i the new csed was ------------------- on - ------------------- the department of justice commenced a case in federal district_court to collect the taxpayer’s tax_liability the government won the case on a default judgment ---------------------has informed you that despite the fact that the government secured a judgment the taxpayer's tax accounts were reduced to zero because the csed expired before the case was referred to the department of justice relying on irm they reason that two tolling events cannot both toll the csed therefore the pendency of the offer-in-compromise did not toll the already extended statute pursuant to sec_6331 and i and the statute expired on ------------------------- ------- before the department of justice filed suit at the time the service referred the case to the department of justice the irm provision provided the following if more than one case action suspends the running of the collection statute and the suspensions overlap the csed is viewed as extended only once for the period the suspensions overlap the two suspensions to which --------------------refers are the form_900 waiver which extended the csed to --------------------------- and the suspension tolling of the collection_period during the pendency of the offer-in-compromise and for days after the rejection pursuant to sec_6331 and i csed was not suspended during the pendency of the offer-in-compromise because of the form_900 waiver the csed expired on --------------------------- before the department of justice filed suit if the pendency of the offer did suspend the csed despite the waiver the statute did not expire until -------------- ------- after the filing of the suit if the sec_301_6502-1 provides that a taxpayer may enter into an agreement with the secretary in connection with an installment_agreement to extend the period of limitations on collection the form_900 waiver is not a suspension of the csed rather it simply extends the limitations_period to a date certain by mutual consent of the service and the taxpayer see united_states v greenfield wl s d fla in this case the service and the taxpayer agreed to extend the csed to -------- -------------------------- pursuant to the irs restructuring and reform act of requests made prior to date to extend the limitations periods generally expired on the last day of the ten year collection_period or on date whichever was later however then as now sec_6502 contained an exception with respect to extensions connected to installment agreements then as now in the case of extensions in connection with installments agreements the limitations_period did not expire until days after the end of the agreed upon extension sec_6331 and i on the other hand does statutorily suspend or toll the limitations_period while an offer-in-compromise is pending ie being considered limitations_period is that while an offer-in-compromise is pending the service is precluded from levying the taxpayer’s assets id the reason for the suspension of the in cases in which a taxpayer submits an offer-in-compromise that the service rejects and the taxpayer does not appeal the rejection suspension tolling of the period of limitations literally stops the running of the limitations_period from the date an offer is submitted until the date the service rejects the offer and for days thereafter again this is the very period during which sec_6331 prohibits the service from levying the taxpayer’s assets when the service rejects an offer the suspension is lifted and the limitations_period begins where it left off the following examples illustrate the suspension of the csed under sec_6331 each of these examples assumes as in the case before us that the taxpayer did not appeal the rejection of the offer example the taxpayer submitted an offer-in-compromise on january which the service rejects on march when the taxpayer submitted the offer there were days left on the csed the running of the csed is suspended from january through march the date thirty days after the service’s rejection of the offer on april the csed begins again and the service ha sec_4 days in which to levy or file a suit- the same days it had left on the csed when the taxpayer submitted the offer-in-compromise example the taxpayer submits an offer-in-compromise on january which the service rejects on march when the taxpayer submitted the offer there were years left on the csed the running of the csed is suspended from january through march the date thirty days after the rejection on april the csed begins again and the service ha sec_5 years in which to levy or file a suit-the same years it had left on the csed when the taxpayer submitted the offer-in-compromise in the instant case the taxpayer signed a form_900 waiver this extended the csed to ---------------------- ------- by the mutual consent of the taxpayer and the service submittal of the offer-in-compromise did suspend the period of limitation from date the date the taxpayer submitted the offer until date the date thirty days after the service rejected the offer this amounts to days when the period the limitations was suspended ie days was added to the ----------------------------csed the new csed was ------------------- three days after the department of justice filed an action in federal district_court to collect the liabilities therefore the csed did not expire before the filing of the suit and the service may still collect the taxpayer’s ------- and ------- liabilities it did not suspend the csed the
